Citation Nr: 0818438	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating for dermatitis in excess of 
30 percent.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from July 1973 to July 
1975.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating decision issued by the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for dermatitis and assigned a 30 
percent evaluation for that disability.  The appellant 
appealed the initial rating that was assigned to the 
dermatitis disability after service connection was granted.  
As such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Consequently, the evidence to be 
considered includes that for the entire time period in 
question, from the original grant of service connection to 
the present.

In May 2006, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.  As noted in that remand, the appellant has 
raised the issues of entitlement to an earlier effective date 
for the grant of service connection for dermatitis and 
entitlement to a total rating based on individual 
unemployability (TDIU).  As the RO has apparently not yet 
adjudicated these matters, they are not properly before the 
Board.  Therefore these two issues are again REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The multiple skin lesions associated with the service-
connected dermatitis do not cover more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, and have not required constant or near-constant 
systemic therapy such as corticosteroid or other 
immunosuppressive drugs during the any 12-month period.

2.  The dermatitis disability is not so unusual as to render 
the application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent have not been met for the appellant's 
dermatitis disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, 
and Diagnostic Code 7806 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant's dermatitis claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in May 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
VA medical examinations.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
In January 2008, the appellant submitted a written statement 
in which he declared that he had no additional evidence to 
submit.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in March 2003, October 2003, and December 2006; in 
the written statements submitted by the appellant; and in the 
reports of VA outpatient treatment rendered between 2003 and 
2007.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The appellant's disability has been evaluated by the RO as 
dermatitis under the provisions of Diagnostic Code 7806.  
Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period will be rated 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Review of the appellant's VA outpatient treatment records 
dated in 2003 reveals that he has been getting topical 
medication to treat his dermatitis.  The report of the March 
2003 VA pulmonary examination states that the appellant had 
not received treatment with prednisone at any time for his 
sarcoidosis.  An April 2003 progress note indicates there 
were no rashes or lesions observed on the appellant's skin.  
The VA records show that the appellant underwent a six-day 
course of oral treatment with prednisone for a rash in June 
2003; thereafter, no refill was ordered for that medication.  
In July 2003, the appellant complained of a new rash on his 
chest and back.  Physical examination in September 2003 
revealed multiple violaceous infiltrated papules and plaques 
on the appellant's back.  The clinical assessment was 
cutaneous sarcoidosis on the back.

The appellant underwent a VA medical examination in October 
2003; the examiner reviewed the claims file.  The appellant 
reported that he had developed a rash on his back and arms 
over the course of the prior year.  He described occasional 
itching.  He also said that the rash was primarily on his 
back with much greater distribution there than on his arms 
and legs.  He reported that he had been taken off the 
predinsone in recent weeks.  On physical examination, there 
were multiple diffuse lesions on the appellant's back; these 
were dense in distribution.  There were some occasional 
lesions on the hands and forearms.  The examiner rendered a 
diagnosis of dermatitis that was greater on the back than on 
the extremities.

A VA outpatient treatment record dated in November 2003 
indicates that the appellant continued to have eruptions on 
his palms and soles and back.  In January and March of 2004, 
the appellant was treated for eruptions on his feet.  A 
February 2005 dermatology clinic note states that the 
appellant continued to have erythemous soles.  Two weeks 
later, a podiatry note indicates that there appellant had no 
open lesions or signs of infection or interdigital 
maceration.  A June 24, 2005 note states that the appellant 
continued to have eruptions on his palms and soles; he had no 
other skin complaints.

The appellant underwent a VA skin examination in December 
2006; the examiner reviewed the claims file.  The appellant 
complained of a flare-up once a week and he said that he only 
used his topical medications during flare-ups.   He denied 
being incapacitated at any time due to the skin condition.  
The appellant said that his activities of daily living were 
not affected by his skin condition.  He reported that he had 
not been on systemic steroid treatment.  On physical 
examination, the examiner noted that 25 percent of the 
appellant's back was affected, as well as three percent of 
the entire body and zero percent of the exposed areas of the 
body.  There were no lesions on the appellant's face or 
hands.  The examiner stated that there was no scarring.  

A January 2007 VA outpatient treatment note indicates that no 
rashes or lesions were noted on examination.  In August 2007, 
lesions were noted on the appellant's hands and his lower and 
mid back.

Diagnostic Code 7806 provides that specific percentages of 
skin must be adversely affected by a veteran's claimed skin 
disability in order to qualify for a disability rating.  The 
appellant is currently in receipt of a 30 percent evaluation.  
In order to be awarded the next higher evaluation of 60 
percent, dermatitis or eczema with more than 40 percent of 
the entire body affected or more than 40 percent of exposed 
areas affected, or requiring constant or near-constant 
systemic therapy such as corticosteroid or other 
immunosuppressive drugs during the past 12-month period must 
be demonstrated.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In this case, the appellant has not received constant or 
near-constant treatment with any intermittent systemic 
therapy like corticosteroids or other immunosuppressive drugs 
at any time since 2003; he has basically been prescribed 
topical medication.  In addition, the medical evidence of 
record does not demonstrate that more than 40 percent of 
either the appellant's entire body or the exposed areas of 
the appellant's body have been affected by the skin 
disability.  Furthermore, there is some medical evidence that 
indicates that there are times when the appellant's skin is 
free from lesions.  In light of the foregoing, the criteria 
for an increased rating have not been met on a schedular 
basis.  The Board finds, therefore, that the criteria for the 
next higher rating for the appellant's skin disability have 
not been met.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings for the dermatitis disability.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
dermatitis disability may be granted when it is demonstrated 
that the disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that appellant's service-
connected skin disability addressed above has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there is a higher rating for the appellant's disability, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
service-connected skin disability, and he has not 
demonstrated marked interference with employment due to his 
dermatitis.  

There is no objective evidence of any symptoms due to the 
service-connected dermatitis that are not contemplated by the 
pertinent rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his skin disability due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA outpatient records and the VA medical examination 
reports do not indicate that the appellant's symptomatology 
meets the regulatory requirements for an evaluation in excess 
of 30 percent under the pertinent regulatory provisions.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his skin 
disability since they consider his overall industrial 
impairment due to his dermatitis.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the dermatitis disability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


